Case 4:19-cv-10311-SDD-RSW ECF No. 67, PageID.1070 Filed 02/05/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  SCOTT SEDORE,                                      Case No. 19-10311

         Plaintiff,                                  Stephanie Dawkins Davis
  v.                                                 United States District Judge

  SHERMAN CAMPBELL, et al.,

       Defendants.
  __________________________ /


       OPINION AND ORDER ACCEPTING AND ADOPTING REPORTS
        AND RECOMMENDATIONS (ECF Nos. 56, 57), OVERRULING
           OBJECTIONS, GRANTING IN PART AND DENYING IN
         PART MOTION FOR SUMMARY JUDGMENT (ECF No. 43),
             and DENYING MOTION TO DISMISS (ECF No. 44)

 I.     INTRODUCTION AND FACTUAL BACKGROUND

        Plaintiff Scott Sedore brought suit in this court against several defendants

 alleging Eighth Amendment claims of deliberate indifference. (ECF No. 1).

 Sedore alleges that prison medical providers deliberately limited, delayed, and

 denied him necessary medical care and refused to seek appropriate pain

 management for him. (ECF No. 1, PageID.17). This matter is before the court on

 a motion for partial summary judgment by defendants Corizon Health Inc., Mary

 Greiner, and Rosilyn Jindal (Corizon defendants) (ECF No. 43) and a motion to

 dismiss by defendant James E. Blessman. (ECF No. 44). The court referred the

 matters to Magistrate Judge R. Steven Whalen, who issued a Report and


                                           1
Case 4:19-cv-10311-SDD-RSW ECF No. 67, PageID.1071 Filed 02/05/21 Page 2 of 11




 Recommendation on the Corizon’ defendants’ motion on September 21, 2020,

 recommending that the Court grant in part and deny in part their motion for

 summary judgment. (ECF No. 56). Judge Whalen issued a second report and

 recommendation on September 24, 2020, recommending that the Court deny

 Blessman’s motion to dismiss. (ECF No. 57). Blessman filed objections to both

 reports and recommendations. (ECF Nos. 59, 60). Sedore apparently did not

 receive a copy of the objections and thus, the court allowed additional time for him

 to file a response. (ECF No. 64). Sedore did so on December 29, 2020. (ECF No.

 65). Sedore elected not to file a substantive response but indicated that he supports

 the decision made by Judge Whalen. Id.

       For the reasons discussed below, the court will OVERRULE defendant

 Blessman’s objections and ACCEPT AND ADOPT both R&Rs.

 II.   LEGAL STANDARD

       A party may object to a magistrate judge’s report and recommendation on

 dispositive motions, and a district judge must resolve proper objections under a de

 novo standard of review. 28 U.S.C. § 636(b)(1)(B)-(C); Fed. R. Civ. P. 72(b)(1)-

 (3). This Court “may accept, reject or modify, in whole or in part, the findings or

 recommendations made by the magistrate judge.” Id. “For an objection to be

 proper, Eastern District of Michigan Local Rule 72.1(d)(1) requires parties to

 ‘specify the part of the order, proposed findings, recommendations, or report to


                                           2
Case 4:19-cv-10311-SDD-RSW ECF No. 67, PageID.1072 Filed 02/05/21 Page 3 of 11




 which [the party] objects’ and to ‘state the basis for the objection.’” Pearce v.

 Chrysler Group LLC Pension Plan, 893 F.3d 339, 346 (6th Cir. 2018). Objections

 that dispute the general correctness of the report and recommendation are

 improper. Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995).

       Moreover, objections must be clear so that the district court can “discern

 those issues that are dispositive and contentious.” Id. (citing Howard v. Sec'y of

 Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)); see also Thomas v.

 Arn, 474 U.S. 140, 147 (1985) (explaining that objections must go to “factual and

 legal” issues “at the heart of the parties’ dispute”). In sum, the objections must be

 clear and specific enough that the court can squarely address them on the merits.

 See Pearce, 893 F. 3d at 346. And, when objections are “merely perfunctory

 responses . . . rehashing . . . the same arguments set forth in the original petition,

 reviewing courts should review [a Report and Recommendation] for clear error.”

 Ramirez v. United States, 898 F.Supp.2d 659, 663 (S.D.N.Y. 2012); see also

 Funderburg v. Comm’r of Soc. Sec., 2016 WL 1104466, at *1 (E.D. Mich. Mar.

 22, 2016) (Hood, J.) (noting that the plaintiff’s objections merely restated his

 summary judgment arguments, “an approach that is not appropriate or sufficient.”).




                                             3
Case 4:19-cv-10311-SDD-RSW ECF No. 67, PageID.1073 Filed 02/05/21 Page 4 of 11




 III.   DISCUSSION

        A.    September 21 Report and Recommendation

        The moving parties (the Corizon defendants) did not file any objection to the

 magistrate judge’s recommendations. Rather, defendant Blessman objects to the

 magistrate judge’s decision not to consider his concurrence in the motion for

 partial summary judgment on the issue of exhaustion of administrative remedies.

 (ECF No. 52). The magistrate judge recommended that the concurrence not be

 considered because arguments on failure to exhaust should be addressed in a

 motion for summary judgment, to which Sedore should be given an opportunity to

 respond. (ECF No. 56, PageID.994). In his concurrence, Blessman argued that

 Sedore, just as with the Corizon defendants, failed to exhaust his administrative

 remedies because the grievances at issue, ARF 2018-02-0477-028A (0477) and

 ARF 2018-01-0256-28B (0256) were rejected at all three stages of review. (ECF

 No. 52, PageID.961-962, citing ECF No. 43-1).

        The magistrate judge determined that that Grievance No. 0477 was

 improperly rejected as duplicative. (ECF No. 56, PageID.984-985). This

 grievance addressed the MDOC Pain Committee’s recommendation that Sedore

 take Cymbalta for his chronic pain, despite the fact that he previously had tried it,

 and not only did it fail to address his pain, he suffered significant weight loss as a

 side effect. In that grievance, Sedore accused defendants Jindal and the Pain


                                            4
Case 4:19-cv-10311-SDD-RSW ECF No. 67, PageID.1074 Filed 02/05/21 Page 5 of 11




 Committee (of which Blessman is a member) of being deliberately indifferent to

 his pain and suffering. Id. See also ECF No. 43-1, PageID.736 (“Why would the

 pain committee recommend a medication that they know was 100% ineffective to

 treat my pain less than 1 year ago? Plus the risk side effects?”). Sedore identifies

 a “Jane/John Doe member of the MDOC Pain Committee in this grievance. Id. As

 observed in the September 24 Report and Recommendation, Sedore also referred

 to the Pain Committee with a parenthetical “Jane/John Doe” throughout his

 complaint and Blessman was later identified as the Doe defendant. (ECF No. 57,

 PageID.998, n. 1, citing ECF No. 24, PageID.242).

       As set forth above, in his concurrence, Blessman argued that Sedore, just as

 with the Corizon defendants, failed to exhaust his administrative remedies because

 Grievance Nos. 0477 and 0256 were rejected at all three stages of review. (ECF

 No. 52, PageID.961-962, citing ECF No. 43-1). Now, in his objection, Blessman

 argues something quite different. He wants the Court to expand the scope of the

 R&R’s conclusion that Grievance No. 0256 and Grievance ARF-2018-01-0114-

 28A (0114) did not exhaust any claims, so as to encompass Sedore’s claims against

 Blessman. Blessman’s argument ignores the facts that (1) he argued in his

 concurrence that Grievance No. 0477 not Grievance No. 0114 failed to exhaust any

 claims against him; and (2) the magistrate judge found, contrary to Blessman’s

 concurrence, that Grievance No. 0477 did not fail to exhaust claims. Even if the


                                           5
Case 4:19-cv-10311-SDD-RSW ECF No. 67, PageID.1075 Filed 02/05/21 Page 6 of 11




 R&R had considered the substance of Blessman’s concurrence, Blessman did not

 argue before the magistrate judge that Grievance No. 0114 failed to exhaust his

 administrative remedies. Accordingly, not only was this issue not before the

 magistrate judge, Sedore would have had no opportunity to address an issue not

 raised in Blessman’s concurrence, even if he had been ordered to file a response.

 See Becker v. Clermont County Prosecutor, 450 Fed. Appx. 438, 439 (6th Cir.

 2011) (Matters raised for the first time in objections to the magistrate judge's report

 and recommendation need not be considered by the court); AES-Apex Emp’r Servs.

 Inv. v. Rotondo, 924 F.3d 857, 867 (6th Cir. 2019) (a “[d]istrict court never abuses

 its discretion when it holds that an issue not actually presented to a magistrate

 judge is forfeited.”). Accordingly, the court finds no error in the decision to defer

 addressing the substance of Blessman’s failure to exhaust defense until such time

 as he files an independent motion for summary judgment and Sedore is given a full

 opportunity to so respond. Anderson v. Jutzy, 175 F.Supp.3d 781, 787 (E.D. Mich.

 2016) (“The summary judgment motion is especially well suited to pretrial

 adjudication of an exhaustion defense, because proof of lack of exhaustion

 generally requires resort to matters outside the pleadings, such as affidavits or

 documentary evidence.”) (citing Wysocki v. Int'l Bus. Mach. Corp., 607 F.3d 1102,

 1104 (6th Cir. 2010) (holding that when “matters outside the pleadings are

 presented to and not excluded by the court,” a motion to dismiss must be treated as


                                            6
Case 4:19-cv-10311-SDD-RSW ECF No. 67, PageID.1076 Filed 02/05/21 Page 7 of 11




 a motion “for summary judgment under Rule 56”) (quoting Fed.R.Civ.P. 12(d)).

 Blessman’s objections are OVERRULED.

       B.     September 24 Report and Recommendation

       In the September 24 Report and Recommendation on Blessman’s motion to

 dismiss for failure to state a claim, Judge Whalen recounts the pertinent facts from

 the complaint as follows:

                    By way of background, in October 2009, Plaintiff
              was involved in a head-on vehicle collision. He was very
              seriously injured in the accident, and at the time of the
              events alleged in the complaint, was experiencing
              “debilitating pain” throughout his body. (ECF No. 1,
              PageID.17-18).

                      He alleges that while in the custody of MDOC he
              had not been given proper pain medication to treat his
              severe pain. Prior to being housed at the Gus Harrison
              Correctional Facility, MDOC medical providers gave
              Plaintiff Cymbalta to treat his pain. However, Plaintiff
              experienced side effects, including losing 85 pounds in
              less than six months; he was taken off the medication.
              (Id. at PageID.48). At Gus Harrison, the MDOC pain
              committee apparently examined Plaintiff’s case and
              provided a recommendation to his providers that he be
              prescribed Cymbalta.

                     Given his history with the medication, Plaintiff
              refused to take it. During his February 13, 2018
              appointment with Defendant Rosilyn Jindal, P.A., he
              explained his reasoning. When he refused the Cymbalta,
              no alternative pain medication was offered by Jindal or
              the pain committee. He alleges that the Tylenol and
              Motrin he was allowed to take put his liver and stomach
              at risk of damage due to the side effects and that those


                                           7
Case 4:19-cv-10311-SDD-RSW ECF No. 67, PageID.1077 Filed 02/05/21 Page 8 of 11




              medications did not work to alleviate his pain. (Id. at
              PageID.28).

                    Plaintiff alleges that the MDOC pain committee
              could not determine appropriate pain management
              because they did not know his full medical history, had
              never met with or spoken to him, and relied on MDOC
              medical records that were only 25% accurate. (Id. at
              PageID.27-28). More specifically, he alleged the pain
              committee and Jindal knew about his history with
              Cymbalta “because it is in [his] medical records, yet they
              gave [him] no other choice for pain management.” (Id. at
              PageID.48).

 (ECF No. 57, PageID.998-999).

       In his motion to dismiss, Blessman made two primary arguments. First, he

 argued that Sedore failed to allege sufficient personal involvement. Second,

 Blessman asserted that Sedore’s deliberate indifference claim failed because it

 amounted to nothing more than a disagreement over the adequacy of treatment. In

 his objections, Blessman only raised the second issue. Accordingly, the court will

 not address the personal involvement issue further.

       Blessman’s objection contends that Sedore’s claim sounds in mere medical

 malpractice. That is, it amounts to a difference of medical opinion that does not

 rise to the level of constitutional injury. The magistrate judge acknowledged that

 mere medical malpractice does not give rise to a constitutional injury but observed

 that “the fact that an inmate receives some level of medical attention does not

 necessarily preclude constitutional scrutiny of that care.” (ECF No. 57,


                                           8
Case 4:19-cv-10311-SDD-RSW ECF No. 67, PageID.1078 Filed 02/05/21 Page 9 of 11




 PageID.1003, emphasis in original). As explained in the R&R, Sedore received

 medical attention, but contends that his pain management was inadequate. He

 alleges that the pain committee knew of his history with Cymbalta because that

 history was documented in the medical records and that the pain committee relied

 on those medical records, although they were only 25% accurate. (ECF No. 57,

 PageID.1003, citing ECF No. 1, PageID.28, 48). “Accepting as true that the pain

 committee members, including Blessman, knew of Plaintiff’s history with

 Cymbalta, then the committee recommended that he take Cymbalta again in the

 face of that knowledge.” Id. The magistrate judge acknowledged that drawing a

 conclusion about whether this recommendation amounted to constitutionally

 inadequate care was a “close question” but concluded that Sedore had pleaded

 sufficient facts from which deliberate indifference could be inferred. More

 specifically, the R&R concluded that Sedore “pleaded that Blessman and the pain

 committee recommended a medication they knew was harmful to him, ultimately

 leaving him without safe, effective pain medication.” (ECF No. 57, PageID.1005).

       While the court agrees that it is a close question, it is not persuaded that the

 magistrate judge erred. In ruling on a Rule 12(b)(6) motion, the Court must

 “construe the complaint in the light most favorable to the plaintiff, accept its [well-

 pleaded] allegations as true, and draw all reasonable inference in favor of the

 plaintiff.” Handy-Clay v. City of Memphis, 695 F.3d 531, 538 (6th Cir. 2012).


                                            9
Case 4:19-cv-10311-SDD-RSW ECF No. 67, PageID.1079 Filed 02/05/21 Page 10 of 11




 According to Blessman, the court cannot accept as true, even when liberally

 construing Sedore’s complaint in his favor, that he was left without any alternative

 pain management medication. Blessman points to allegations in the complaint that

 Sedore was provided and taking Tylenol and Motrin for his pain, despite knowing

 that these medications can cause harm to his liver and stomach and that he received

 a right hip injection and spinal epidural injection for his chronic pain complaints.

 (ECF No. 1, PageID.28-33). Yet, Blessman did not make this argument in his

 underlying motion to dismiss and the court need not consider it for this reason.

 Becker, supra; AES-Apex Emp’r Servs., supra.; see also Aplin v. Faurecia Interior

 Sys., Inc., 2020 WL 6268448, at *5 (E.D. Mich. Oct. 26, 2020) (“While this Court

 generally does not consider an issue not presented to the magistrate judge, it

 generally will consider an issue already presented to the magistrate judge”) (citing

 Boussum v. Campbell, 2019 WL 442129, at *1 (E.D. Mich. Feb. 5, 2019); and

 Pearce v. Chrysler Grp. LLC Pension Plan, 893 F.3d 339, 346 (6th Cir. 2018)).

 And again, as the magistrate judge acknowledged, the provision of some medical

 care does not always defeat a claim for deliberate indifference at the pleading

 stage. For these reasons, Blessman’s objections are OVERRULED.

 IV.   CONCLUSION AND RELIEF

       For the reasons set forth above, the court ACCEPTS and ADOPTS both

 reports and recommendations, OVERRULES Blessman’s objections, GRANTS


                                           10
Case 4:19-cv-10311-SDD-RSW ECF No. 67, PageID.1080 Filed 02/05/21 Page 11 of 11




 the Corizon defendants’ motion for partial summary judgment in part, and

 DENIES Blessman’s motion to dismiss.

       IT IS SO ORDERED.

 Date: February 5, 2021                  s/Stephanie Dawkins Davis
                                         Stephanie Dawkins Davis
                                         United States District Judge




                                        11
